TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00299-CV



                Chris Thompson and ETL Elite Landscape, Inc., Appellants

                                                  v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GV-06-002459, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was due on November 3, 2008. On December 15, 2008, this Court

notified the Appellants that their brief was overdue and that their failure to file a motion for

extension of time by December 29, 2008, would result in the dismissal of this appeal for want of

prosecution. To date, the Appellants have not responded to this Court’s notice. Accordingly, we

dismiss this appeal for want of prosecution.




                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 6, 2009